DETAILED ACTION
1.	This office action is in response to the application filed on 1/07/2020.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 4/29/2019 has been considered by the examiner.

Priority
4.	This application repeats a substantial portion of prior Application No 16011757, filed 6/19/2018, and adds and claims additional disclosure not presented in the prior application.  Since this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application.  Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.

Drawings
5.	The drawings submitted on 1/07/2020 are acknowledged and accepted by the examiner.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michishita [US 2009/0322299 A1].

Regarding claim 1, Michishita discloses a control circuit [VC1, VC2, EA, OSC, DRV, FIG. 1] to operate a switch [M101, FIG. 1] of a DC-DC converter [M101, M102, FIG. 1] , the control circuit [VC1, VC2, EA, OSC, DRV, FIG. 1] comprising: an output circuit [104, 105, 106, FIG. 1] configured to turn the switch [M101, FIG. 1] off [PHS at high levels, FIG. 2] according to a first input signal [Spwm, FIG. 1], [at high levels of Spwm, FIG. 2], and turn the switch [M101, FIG. 1] on [PHS at low levels, FIG. 2] according to a second input signal [CLK, FIG. 1], [at high levels of CLK, FIG. 2] in successive switching control cycles [cycles of CLK, FIG. 2] to convert an input signal [VC, FIG. 2] to an output signal [PHS, FIG. 1-FIG. 2]; 
and a modulation circuit [107, 108, 109, 111, 112, FIG. 1], configured to selectively operate the DC-DC converter [M1, M2, FIG. 1], in a given switching control cycle [cycle of Vslp, FIG. 1], in one of a transition mode (TM) operation [IL from VFM to 
and a first signal [Vc, FIG. 1-FIG. 2], [a ramp voltage Vc substantially proportional to the inductor current iL, (paragraph 0018)], that represents an inductor current [iL, FIG. 1-FIG. 2] of the DC-DC converter [M1, M2, FIG. 1]; 
the modulation circuit [107, 108, 109, 111, 112, FIG. 1] being configured, for a given switching control cycle [cycle of Vslp, FIG. 1] to provide the first input signal [Spwm, FIG. 1], [at high levels of Spwm, FIG. 2] to cause the output circuit [104, 105, 106, FIG. 1] to turn the switch [M101, FIG. 1] off [PHS at high levels, FIG. 2] in the given switching control cycle [cycle of Vslp, FIG. 1], when the first signal [Vc, FIG. 1-FIG. 2], [a ramp voltage Vc substantially proportional to the inductor current iL, (paragraph 0018)] is equal [Vc and Ve at rising edge of Spwm, FIG. 2] to the error signal [Ve, FIG. 1-FIG. 2]; 
and provide the second input signal [CLK, FIG. 1], [at high levels of CLK, FIG. 2] 
to cause the output circuit [104, 105, 106, FIG. 1] to turn the switch [M101, FIG. 1] on [PHS at low levels, FIG. 2] in the given switching control cycle [cycle of Vslp, FIG. 1] in response to the first signal [Vc, FIG. 1-FIG. 2], [a ramp voltage Vc substantially proportional to the inductor current iL, (paragraph 0018)] decreasing to a reference .

8.	Claims 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peker [US 2014/0217996 A1].

Regarding claim 7, Peker discloses a method [FIG. 4A-FIG. 6B] to operate a DC-DC converter [circuit of FIG. 4A], the method [FIG. 4A-FIG. 6B] comprising:
by a modulation circuit [470, FIG. 4A], turning [by 610, FIG. 4A] a DC-DC converter switch [S1, FIG. 4A] off [S1, FIG. 4A, (paragraph 0057)] to control a peak inductor current [peak of IH, FIG. 4A] in each of a plurality of switching control cycles [cycles from CLOCK 80, FIG. 4A];
generating [by 455, FIG. 4A] a first voltage signal [signal at between 455 and 460, FIG. 4A] that is offset [by voltage on 455, FIG. 4A] from an error signal [EA, FIG. 4A] by a non-zero voltage value [voltage on 455, FIG. 4A]; 
generating [by 460, FIG. 4A] a valley reference signal [signal at between 460 and 620, FIG. 4A] according to the first voltage signal [signal at between 455 and 460, FIG. 4A];
by the modulation circuit [470, FIG. 4A], turning the switch [S1, FIG. 4A] on [S1, FIG. 4A, (paragraph 0059)] in each switching control cycle [one of cycles from CLOCK 80, FIG. 4A], in response to an earliest the first signal [VC, FIG. 4A] decreasing to or below the valley reference signal [signal at between 460 and 620, FIG. 4A] for 

Regarding claim 8, Peker further discloses generating [by 460, FIG. 4A] the valley reference signal [signal at between 460 and 620, FIG. 4A] includes: by the modulation circuit [470, FIG. 4A], controlling a difference between a voltage [voltage at between 460 and 620, FIG. 4A] of the valley reference signal [signal at between 460 and 620, FIG. 4A] and a voltage [voltage at between 455 and 460, FIG. 4A] of the first voltage signal [signal at between 455 and 460, FIG. 4A].

Regarding claims 9-10, Peker further discloses by the modulation circuit [470, FIG. 4A], adjusting the non-zero voltage value [voltage on 455, FIG. 4A].

Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


10.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Michishita [US 2009/0322299 A1] and in view of Peker [US 2014/0217996 A1].

	Regarding claim 2, Michishita does not disclose a first offset circuit configured to generate a first voltage signal offset from the error signal by a non-zero second voltage; 
and a second offset circuit configured to generate the valley reference signal offset from the first voltage signal by a non-zero offset voltage. 
	However, Peker teaches a first offset circuit [455, FIG. 4A] configured to generate a first voltage signal [signal at between 455 and 460, FIG. 4A] offset from the error signal [signal at EA, FIG. 4A] by a non-zero second voltage [voltage on 455, FIG. 4A]; and a second offset circuit [460, FIG. 4A] configured to generate the valley reference signal [signal at between 460 and 620, FIG. 4A] offset from the first voltage signal [signal at between 455 and 460, FIG. 4A] by a non-zero offset voltage [voltage on 460, FIG. 4A].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the  DC-DC converter of Michishita to include a first offset circuit configured to generate a first voltage signal offset from the error signal by a non-zero second voltage; and a second offset circuit configured to generate the valley reference signal offset from the first voltage signal by a non-zero offset voltage of Peker for the purpose of increasing 

Regarding claim 3, Michishita does not disclose the second offset circuit is configured to set or the non-zero second voltage.
However, the second offset circuit [460, FIG. 4A] is configured to set or the non-zero second voltage [voltage on 460, FIG. 4A]. 
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the DC-DC converter of Michishita to include the second offset circuit is configured to set or the non-zero second voltage of Peker for the purpose of increasing inductor current regularly and reducing the rate of increase of inductor current (paragraph 0057).

11.	Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Michishita [US 2009/0322299 A1] and in view of Hawkes [US 2011/0062932 A1].

	Regarding claim 6, Michishita does not disclose a clamp circuit configured to clamp a voltage of the error signal or the valley reference signal.
	However, Hawkes teaches a clamp circuit [CLAMP, Figure 2] configured to clamp a voltage [voltage of VERR1, Figure 2] of the error signal [VERR1, Figure 2].
	Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the DC-DC converter of Michishita to include a clamp circuit configured to clamp a voltage .

12.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Peker [US 2014/0217996 A1] and in view of Michishita [US 2009/0322299 A1].

Regarding claim 11, Peker further discloses turning [by 610, FIG. 4A] the switch [S1, FIG. 4A] off [S1, FIG. 4A, (paragraph 0057)] to control the peak inductor current [peak of IH, FIG. 4A]. 
Peker does not disclose turning the switch off when the first signal equals or exceeds the error signal. 
However, Michishita teaches turning [by 106, FIG. 1] the switch [S1, FIG. 1] off when the first signal [Vc, FIG. 1-FIG. 2], [a ramp voltage Vc substantially proportional to the inductor current iL, (paragraph 0018)] equals [Vc and Ve at rising edge of Spwm, FIG. 2] the error signal [V2, FIG. 1-FIG. 2].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the DC-DC converter of Peker to include turning the switch off when the first signal equals or exceeds the error signal of Michishita for the purpose of comparing the voltages for generating a pulse width modulation signal (paragraph 0019).


Allowable Subject Matter
s 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 4, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “the modulation circuit includes: a detection circuit configured to: provide a detection circuit output signal in a first state when the first signal is less than or equal to the reference voltage; and provide the detection circuit output signal in a second state when the first signal is greater than the reference voltage; a second comparator, including a second comparator output configured to: provide a second comparator output signal in a first state when the first signal is less than or equal to the valley reference signal; and provide the second comparator output signal in a second state when the first signal is greater than the valley reference signal; and a logic circuit, configured to provide the second input signal to cause the output circuit to turn the switch on in the given switching control cycle when either of the detection circuit output signal and the second comparator output signal is in the first state”.	
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.

Conclusion
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Dang whose telephone number is (571)-270- 3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPT© Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000. 


Examiner, Art Unit 2838



/Nguyen Tran/Primary Examiner, Art Unit 2838